Opinión disidente emitida por el
Juez Asociado Señor Her-nández Denton,
a la cual se une el Juez Asociado Señor Rebollo López.
La controversia planteada requiere que, partiendo de la premisa de que el contrato de servicios exclusivos en cues-tión es válido, determinemos si puede un tribunal emitir un injunction para evitar que se contrate con terceros en violación a la cláusula de exclusividad. Por entender que hay disponible un remedio monetario, y en vista de la pro-tección constitucional contra la servidumbre involuntaria y la libertad del trabajador a escoger su ocupación y a renun-ciar a ella (Art. II, Secs. 12 y 16, Const. E.L.A., L.P.R.A., Tomo 1), disentimos.
El Art. 678(4) del Código de Enjuiciamiento Civil pro-híbe que se utilice el recurso de injunction para impedir el quebrantamiento de un contrato cuyo cumplimiento no ha-bría de exigirse específicamente. 32 L.P.R.A. see. 3524(4). Tal es el caso del contrato de servicios personales. En Núñez v. Soto Nussa, Juez de Distrito, 14 D.P.R. 199, 201-203 (1908), dijimos que, como regla general, un tribunal no puede directa ni indirectamente ordenar el cumplimiento específico de un contrato de servicios profesionales personales.(1) Véase, además, Vázquez v. Tribl. Superior, 78 D.P.R. 744, 749 (1955). Esta norma no sólo tiene funda-mentos en los principios de equidad, sino en la protección constitucional contra la servidumbre involuntaria y la li-bertad para escoger un empleo. Const. E.L.A., supra; D. *394Rivé Rivera, Recursos Extraordinarios, Programa de Edu-cación Legal Continuada, Facultad de Derecho de la Uni-versidad Interamericana, 1989, pág. 20.
En Núñez v. Soto Nussa, Juez de Distrito, a manera de dictum, expresamos que una excepción a esta norma lo se-ría un caso en que hubiera una estipulación de no prestar servicios a un tercero durante el periodo de empleo. Núñez v. Soto Nussa, Juez de Distrito, supra, pág. 202. Sin embargo, ya vigente nuestra Constitución, este Tribunal in-timó un cambio en su posición. En Prod. T Muñiz, Inc. v. Fernández, 98 D.P.R. 52 (1969), se nos presentó una con-troversia similar a la de autos. No nos pronunciamos en los méritos sobre este asunto, pues el caso era académico. No obstante, en el esc. 1 sugerimos que si es posible reparar el daño con una compensación monetaria, el injunction sería la última opción.
Sostenemos que la posición intimada en Prod. T. Muñiz, Inc. v. Fernández, supra, es la correcta. La misma es compatible con la norma sentada en A.P.P.R. v. Tribunal Superior, 103 D.P.R. 903, 908 (1975), a los efectos de que, cuando existe el remedio en daños, no debe acudirse al entredicho provisional. También está en armonía con el Art. 678 del Código de Enjuiciamiento Civil, supra, que prohíbe que se emitan injunctions para impedir el que-brantamiento de contratos cuyo cumplimiento específico no podría exigirse mediante ese remedio. Por último, esta norma se impone a la luz de las Secs. 12 y 16 del Art. II de nuestra Constitución antes citados. Estas prohíben la ser-vidumbre involuntaria y reconocen el derecho de todo tra-bajador a escoger libremente su ocupación y a renunciar a ella.
Eliminar el injunction como alternativa para evitar el incumplimiento de los contratos de servicios personales no significa que vayan a quedar desprotegidos los contratos de exclusividad en esos casos. Siempre puede y debe recu-rrirse a la acción en daños.
Por las razones que anteceden, disentimos.

(1) Este Tribunal ya dejó atrás la distinción artificiosa entre el injunction man-datario y el prohibitorio, ya que todo injunction prohibitorio puede ser redactado de modo que se convierta en mandatario. Central Altagracia v. Otero Et. Al., 13 D.P.R. 111, 118 (1907). A manera de ejemplo, un injunction mandatario que ordene a una persona que rinda sus servicios